Exhibit 10.21

[ex10-202.jpg]

 
(Working Capital Line of Credit)
 
EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT
 
This EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT (this “Exim Agreement”)
dated as of August 25, 2011, between SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 (“Bank”) and AEHR TEST SYSTEMS, a California corporation
with its chief executive office located at 400 Kato Terrace, Fremont, California
94539 (FAX 510-623-9686) (“Borrower”), provides the terms on which Bank shall
lend to Borrower and Borrower shall repay Bank.  The parties agree as follows:
 
1           RECITALS ACCOUNTING AND OTHER TERMS
 
(a)           Borrower and Bank are parties to that certain Loan and Security
Agreement of even date herewith, as may be amended from time to time (as may be
amended, the “Domestic Agreement”), together with related documents executed in
conjunction therewith (the “Domestic Loan Documents”).
 
(b)           Borrower and Bank desire in this Exim Agreement to set forth their
agreement with respect to a working capital facility to be guaranteed by the
Exim Bank.
 
(c)           Accounting terms not defined in this Exim Agreement shall be
construed following GAAP.  Calculations and determinations must be made
following GAAP.  The term “financial statements” includes the notes and
schedules.  The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document.  Capitalized terms
in this Exim Agreement shall have the meanings set forth in Section 13.  All
other terms contained in this Exim Agreement, unless otherwise indicated, shall
have the meanings provided by the Domestic Agreement, or, if not defined in the
Domestic Agreement, the Code, to the extent such terms are defined therein.
 
2           LOAN AND TERMS OF PAYMENT
 
2.1           Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon together with any fees and Finance Charges due thereon
as and when due in accordance with this Exim Agreement.
 
2.1.1           Financing of Accounts.
 
(a)           Availability.
 
(i)           Subject to the terms of this Exim Agreement and to the deduction
of Reserves, Borrower may request that Bank finance specific Eligible Foreign
Accounts.  Bank may, in its good faith business discretion, finance such
Eligible Foreign Accounts by extending credit to Borrower in an amount equal to
the result of the Advance Rate multiplied by the face amount of the Eligible
Foreign Account.  Bank may, in its sole discretion, change the percentage of the
Advance Rate for a particular Eligible Foreign Account on a case by case basis.
 
(ii)           Subject to the terms of this Exim Agreement and provided that
Borrower is Borrowing Base Eligible, Borrower may request that Bank finance
Eligible Foreign Accounts on an aggregate basis.  Bank may, in its good faith
business discretion, finance Eligible Foreign Accounts on an aggregate basis by
extending credit to Borrower in an amount equal to the result of the Advance
Rate multiplied by the aggregate face amount of a summary listing of Eligible
Foreign Accounts provided to Bank (the “Aggregate Eligible Foreign
Accounts”).  Bank may, in its sole discretion, change the percentage of the
Advance Rate for the Aggregate Eligible Foreign Accounts on a case by case
basis.
 
(iii)           Subject to the terms of this Exim Agreement, including, but not
limited to, that Borrower must maintain revenue, tested on a quarterly basis, of
at least seventy percent (70%) of Borrower’s projected performance as outlined
in Borrower’s Business Plan, Borrower may request that Bank finance Exim
Inventory Placeholder Invoices.  Bank may, in its good faith business
discretion, finance such Exim Inventory Placeholder Invoices by extending credit
to Borrower in an amount equal to the result of the Advance Rate multiplied by
the face amount of the Exim Inventory Placeholder Invoice.  Bank may, in its
sole discretion, change the percentage of the Advance Rate for a particular Exim
Inventory Placeholder Invoice on a case by case basis.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           Any Credit Extension made pursuant to the terms of subsections
(i), (ii), or (iii) above shall hereinafter be referred to as an “Advance”.  Any
Advance made based upon an Eligible Foreign Account shall be he hereinafter
referred to as an “Eligible Foreign Account Advance”.  Any Advance made based
upon Aggregate Eligible Foreign Accounts shall be he hereinafter referred to as
an “Aggregate Eligible Foreign Account Advance”.  Any Advance made based upon an
Exim Inventory Placeholder Invoice shall be he hereinafter referred to as an
“Exim Inventory Advance”.  When Bank makes an Advance, the Eligible Foreign
Account, Aggregate Eligible Foreign Accounts, or Exim Inventory Placeholder
Invoice each become a separate “Financed Receivable”.
 
(b)           Maximum Advances; Aggregate Cap; Maximum Exim Inventory Advances
and Inventory Advances.
 
(i)           Maximum Advances; Aggregate Cap.  The sum of (A) the aggregate
amount of Advances outstanding, plus (B) the aggregate amount of Domestic
Advances outstanding, shall not at any time exceed One Million Five Hundred
Thousand Dollars ($1,500,000).
 
(ii)           Maximum Exim Inventory Advances.  Notwithstanding any terms in
this Exim Agreement to the contrary, the aggregate principal amount of Exim
Inventory Advances outstanding at any time may not exceed the lesser of (i) Nine
Hundred Thousand Dollars ($900,000) or (ii) sixty percent (60%) of the aggregate
amount of Advances outstanding hereunder.  If, at any time, the aggregate amount
of Exim Inventory Advances outstanding at any time exceeds the maximum amount
set forth in this provision, Borrower shall immediately pay to Bank the excess
and, in connection with same, hereby irrevocably authorizes Bank to debit any
account of Borrower maintained by Borrower with Bank or any of Bank’s Affiliates
for the amount of such excess.
 
(c)           Borrowing Procedure.  Borrower will deliver an Advance Request and
Invoice Transmittal in the form attached hereto as Exhibit C and an Export Order
signed by a Responsible Officer for each Eligible Foreign Account, Aggregate
Eligible Foreign Account, or Exim Inventory Placeholder Invoice it offers.  Such
documentation shall be accompanied by a Borrowing Base Certificate, if Borrower
is then Borrowing Base Eligible, or by invoices, if Borrower is not Borrowing
Base Eligible.  Bank may rely on information set forth in or provided with the
Advance Request and Invoice Transmittal and Export Order.
 
(d)           Credit Quality; Confirmations.  Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrower for
financing hereunder in order to approve any such Account Debtor’s credit before
agreeing to finance such Account.  At all times that Borrower is not Borrowing
Base Eligible or an Event of Default has occurred and is continuing, Bank may
also verify directly with the respective Account Debtors the validity, amount
and other matters relating to the Accounts (including confirmations of
Borrower’s representations in Sections 5.3 and 5.4) by means of mail, telephone
or otherwise, either in the name of Borrower or Bank from time to time in its
sole discretion.
 
(e)           Accounts Notification/Collection.  Bank may notify any Person
owing Borrower money of Bank’s security interest in the funds and verify and/or
collect the amount of the Account.
 
(f)           Early Termination.  This Exim Agreement may be terminated prior to
the Maturity Date as follows: (i) by Borrower, effective three Business Days
after written notice of termination is given to Bank; or (ii) by Bank at any
time after the occurrence of an Event of Default, without notice, effective
immediately.  If this Exim Agreement is terminated (A) by Bank in accordance
with clause (ii) in the foregoing sentence, or (B) by Borrower for any reason,
Borrower shall pay to Bank a non refundable termination fee in an amount equal
to the product of (x) the number of months (rounded up to the nearest whole
month) remaining until the Maturity Date, times (y) One Thousand Dollars
($1,000) (the “Early Termination Fee”).  The Early Termination Fee shall be due
and payable on the effective date of such termination and thereafter shall bear
interest at a rate equal to the highest rate applicable to any of the
Obligations.  Notwithstanding the foregoing, Bank agrees to waive the Early
Termination Fee if Bank closes on the refinance and re-documentation of this
Exim Agreement under another division of Bank (in its sole and exclusive
discretion) prior to the Maturity Date.
 
(g)           Maturity.  This Exim Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable in full on the
Maturity Date.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           Suspension of Advances.  Borrower’s ability to request that Bank
finance Eligible Foreign Accounts, Aggregate Eligible Foreign Accounts and Exim
Inventory Placeholder Invoices hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations, or there has been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank prior to the execution of this Exim Agreement.
 
(i)           End of Borrowing Base Eligible Status.  On any day that Borrower
ceases to be Borrowing Base Eligible, all outstanding Advances made based on
Aggregate Eligible Foreign Accounts must be supported by specific Eligible
Foreign Accounts and all Exim Inventory Advances shall immediately be deemed to
be Advances and must be supported by a specific Eligible Foreign Account.  In
connection with same, Borrower shall deliver to Bank an Advance Request and
Invoice Transmittal in the form attached hereto as Exhibit C and an Export Order
containing detailed invoice reporting, signed by a Responsible Officer together
with a current accounts receivable aging and a copy of each invoice, and Bank
may, in its good faith business discretion, finance same (in accordance with
this Exim Agreement, including, without limitation, Section 2.1.1 hereof) and
each Eligible Foreign Account financed shall thereafter be deemed to be a
Financed Receivable for purposes of this Exim Agreement.  If, following such
determination, the outstanding principal amount of the Advances exceeds the
amount of Advances Bank has agreed to make based on specific Eligible Foreign
Accounts, Borrower shall immediately pay to Bank the excess and, in connection
with same, hereby irrevocably authorizes Bank to debit any account of Borrower
maintained by Borrower with Bank or any of Bank’s Affiliates for the amount of
such excess.
 
(j)           Overadvances.  If, at any time during which Borrower is Borrowing
Base Eligible, the outstanding principal amount of the Advances exceeds the
lesser of either (i) One Million Five Hundred Thousand Dollars ($1,500,000)
minus the aggregate amount of Domestic Advances outstanding, or (ii) the
Borrowing Base, Borrower shall immediately pay to Bank in cash such excess.
 
2.2           Collections, Finance Charges, Remittances and Fees.  The
Obligations shall be subject to the following fees and Finance Charges.  Unpaid
fees and Finance Charges may, in Bank’s discretion, accrue interest and fees at
the Default Rate.
 
2.2.1           Collections.  When Borrower is Borrowing Base Eligible,
Collections will be credited to Borrower’s operating account (for the avoidance
of doubt, all Collections shall be directed to the Lockbox in accordance with
Section 2.2.7 below, even when Borrower is Borrowing Base Eligible).  When
Borrower is not Borrowing Base Eligible, (i) Collections will be credited to the
Financed Receivable Balance for such Financed Receivable and (ii) if Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and the excess will
be remitted to Borrower, subject to Section 2.9 of this Exim
Agreement.  Notwithstanding anything to the contrary contained herein, if an
Event of Default has occurred and is continuing, Bank may apply Collections to
the Obligations in any order it chooses.
 
2.2.2           Intentionally omitted.
 
2.2.3           Finance Charges.  In computing Finance Charges on the
Obligations under this Exim Agreement, all Collections received by Bank shall be
deemed applied by Bank on account of the Advances upon receipt of the
Collections.  When Borrower is not Borrowing Base Eligible, Borrower will pay a
finance charge (the “Finance Charge”) on each Financed Receivable which is equal
to the Applicable Rate divided by 360 multiplied by the number of days each such
Financed Receivable is outstanding multiplied by the outstanding Financed
Receivable Balance.  At all times that Borrower is Borrowing Base Eligible,
Borrower will pay a Finance Charge on the unpaid principal balance of the
Advances which is equal to the Applicable Rate divided by the Advance Rate
divided by three hundred sixty (360) multiplied by the number of days each such
Advance is outstanding multiplied by the unpaid principal balance of such
Advance.  At all times that Borrower is Borrowing Base Eligible the Finance
Charge shall be payable monthly on the first day of each month.  Borrower will
pay a Finance Charge on the Inventory Advances which is equal to the Applicable
Rate divided by three hundred sixty (360), multiplied by the number of days in
such Reconciliation Period, multiplied by the average daily balance of the
Inventory Advances during such Reconciliation Period, divided by the applicable
Advance Rate.  After an Event of Default, the Applicable Rate will increase an
additional five percent (5.0%) per annum effective immediately upon the
occurrence of such Event of Default (the “Default Rate”).
 
2.2.4           Collateral Handling Fee.  At all times that Borrower’s Net Cash
is equal to or greater than Zero Dollars ($0.00), Borrower shall not pay any
Collateral Handling Fee (as hereinafter defined).  At all other times, Borrower
shall pay to Bank a Collateral Handling Fee equal to two-tenths of one percent
(0.20%) per Reconciliation Period of the Financed Receivable Balance for each
Financed Receivable outstanding based upon a three hundred sixty (360) day year
(the “Collateral Handling Fee”).  The Collateral Handling Fee is charged on a
daily basis and is equal to the Collateral Handling Fee divided by thirty (30),
multiplied by the number of days each such Financed Receivable is outstanding,
multiplied by the outstanding Financed Receivable Balance.  The Collateral
Handling Fee is payable when the Advance made based on such Financed Receivable
is repaid in accordance with Section 2.3 of this Exim Agreement.  In computing
Collateral Handling Fees under this Exim Agreement, all Collections received by
Bank shall be deemed applied by Bank on account of Obligations upon receipt of
the Collections.  Immediately upon the occurrence of an Event of Default, the
Collateral Handling Fee will increase an additional 0.50%.
 
 
3

--------------------------------------------------------------------------------

 
 
2.2.5           Accounting.  After each Reconciliation Period, Bank will provide
Borrower with an accounting of the transactions for that Reconciliation Period,
including the amount of all Financed Receivables, all Collections, Adjustments,
Finance Charges, Collateral Handling Fee and the Facility Fee.  If Borrower does
not object to the accounting in writing within thirty (30) days it shall be
considered accurate.  All Finance Charges and other interest and fees are
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed.
 
2.2.6           Deductions.  Bank may deduct fees, Finance Charges, Advances
which become due pursuant to Section 2.3, and other amounts due pursuant to this
Exim Agreement from any Advances made or Collections received by Bank.
 
2.2.7           Lockbox; Account Collection Services.
 
(a)           Borrower shall direct each Account Debtor (and each depository
institution where proceeds of Accounts are on deposit) to remit payments with
respect to the Accounts to a lockbox account established with Bank or to wire
transfer payments to a cash collateral account that Bank controls (collectively,
the “Lockbox”).  It will be considered an immediate Event of Default if the
Lockbox is not set-up and operational within forty-five (45) days after the
Closing Date and at all time thereafter.
 
(b)           Until such Lockbox is established, the proceeds of the Accounts
shall be paid by the Account Debtors to an address consented to by Bank.  Upon
receipt by Borrower of any proceeds of Accounts, Borrower shall immediately
transfer and deliver same to Bank, along with a detailed cash receipts journal.
 
(c)           For any time at which such Lockbox is not established, the
proceeds of the Accounts shall be paid by the Account Debtors to an address
consented to by Bank.  Upon receipt by Borrower of such proceeds, Borrower shall
immediately transfer and deliver same to Bank, along with a detailed cash
receipts journal.  During any period when Borrower is Borrowing Base Eligible,
provided no Event of Default exists or an event that with notice or lapse of
time will be an Event of Default, Bank will promptly turn over to Borrower the
proceeds of all the Accounts.  During any period when Borrower is not Borrowing
Base Eligible, provided no Event of Default exists or an event that with notice
or lapse of time will be an Event of Default, within three (3) days of receipt
of such amounts by Bank, Bank will turn over to Borrower such proceeds other
than (i) Collections applied by Bank pursuant to Section 2.2.1 of this Exim
Agreement, and (ii) such proceeds which shall be used by Bank to repay any other
amounts due to Bank, such as the Finance Charge, the Collateral Handling Fee,
and Bank Expenses; provided, however, Bank may hold any proceeds of the Accounts
(whether received by Bank in the Lockbox, directly from Borrower, or otherwise
and whether or not in respect of Financed Receivables) as a reserve until the
end of the applicable Reconciliation Period if Bank, in its discretion,
determines that other Financed Receivable(s) may no longer qualify as an
Eligible Account at any time prior to the end of the subject Reconciliation
Period.  This Section does not impose any affirmative duty on Bank to perform
any act other than as specifically set forth herein.  All Accounts and the
proceeds thereof are Collateral and if an Event of Default occurs, Bank may
apply the proceeds of such Accounts to the Obligations.
 
2.2.8           Bank Expenses.  Borrower shall pay all Bank Expenses (including
reasonable attorneys’ fees and expenses, plus expenses, for documentation and
negotiation of this Exim Agreement) incurred through and after the Effective
Date, when due.
 
2.3           Repayment of Obligations; Adjustments.
 
2.3.1           Repayment.
 
(a)           Borrower will repay each Eligible Foreign Account Advance on the
earliest of: (i) the date on which payment is received of the Financed
Receivable with respect to which the Eligible Foreign Account Advance was made,
(ii) the date on which the Financed Receivable is no longer an Eligible Foreign
Account, (iii) the date on which any Adjustment is asserted to the Financed
Receivable (but only to the extent of the Adjustment if the Financed Receivable
remains otherwise an Eligible Foreign Account), (iv) the date on which there is
a breach of any warranty or representation set forth in Section 5.3, (v) the
date on which the full amount of the Advances must be repaid pursuant to Section
2.5, and (vi) the Maturity Date (including any early termination).  Each payment
will also include all accrued Finance Charges and Collateral Handling Fees with
respect to such Eligible Foreign Account Advance and all other amounts then due
and payable hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           With respect to Aggregate Eligible Foreign Account Advances:
 
(i)           Borrower shall pay to Bank, on the first day of each
Reconciliation Period, all accrued Finance Charges and Collateral Handling Fees
on the Aggregate Eligible Foreign Account Advances; and
 
(ii)           Borrower shall also pay the principal amount of each Aggregate
Eligible Foreign Account Advance on the earliest of: (A) the date the Financed
Receivable (or any portion thereof) is no longer an Eligible Foreign Account, or
an Adjustment has been made to any portion of the Aggregate Eligible Foreign
Accounts, or any Account comprising the Aggregate Eligible Foreign Accounts has
been paid by the Account Debtor (but in each case only up to the portion of
Advances such that the aggregate Financed Receivable Balance (net of any
Accounts that are paid, not Eligible Foreign Accounts, or subject to an
Adjustment) is not less than the aggregate Advances made thereon divided by the
Applicable Rate); (B) the date on which there is a breach of any warranty or
representation set forth in Section 5.3; (C) the Maturity Date (including any
early termination); (D) the date on which the full amount of the Advances must
be repaid pursuant to Section 2.5; or (E) as required pursuant to Section
2.1.1(i).
 
(c)           With respect to Exim Inventory Advances:
 
(i)           Borrower shall pay to Bank, on the first day of each
Reconciliation Period, all accrued Finance Charges and Collateral Handling Fees
on the Exim Inventory Advances; and
 
(ii)           Borrower will repay the principal amount of each Exim Inventory
Advance on the earliest of: (A) the date on which there is a breach of any
warranty or representation set forth in Section 5.4, (B) the date on which the
Inventory subject to an Exim Inventory Advance is shipped by Borrower to one of
its customers, (C) the date on which the full amount of the Advances must be
repaid pursuant to Section 2.5, or (D) the Maturity Date (including any early
termination).  Each payment will also include all accrued Finance Charges and
Collateral Handling Fees with respect to such Exim Inventory Advance and all
other amounts then due and payable hereunder.
 
(d)           At any time and from time to time the Borrower may repay all or a
portion of the Advances by paying the principal amount thereof and all Finance
Charges and Collateral Handling Fees accrued thereon through the date of
repayment, provided that any termination of this Exim Agreement in connection
with such prepayment shall be done in accordance with Section 2.1.1(f).
 
2.3.2           Repayment on Event of Default.  When there is an Event of
Default, Borrower will, if Bank demands (or, upon the occurrence of an Event of
Default under Section 8.3, immediately without notice or demand from Bank) repay
all of the Advances.  The demand may, at Bank’s option, include the Advance for
each Financed Receivable then outstanding and all accrued Finance Charges, the
Early Termination Fee, Collateral Handling Fees, attorneys’ and professional
fees, court costs and expenses, and any other Obligations.
 
2.3.3           Debit of Accounts.  Bank may debit any of Borrower’s deposit
accounts for payments or any amounts Borrower owes Bank hereunder.  Bank shall
promptly notify Borrower when it debits Borrower’s accounts.  These debits shall
not constitute a set-off.
 
2.3.4           Adjustments.  If at any time during the term of this Exim
Agreement any Account Debtor asserts an Adjustment or if Borrower issues a
credit memorandum or if any of the representations and warranties in Sections
5.3 or 5.4 or covenants in this Exim Agreement are no longer true in all
material respects, Borrower will promptly advise Bank.
 
2.4           Power of Attorney.  Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank, to: (a)
following the occurrence of an Event of Default, (i) sell, assign, transfer,
pledge, compromise, or discharge all or any part of the Financed Receivables;
(ii) demand, collect, sue, and give releases to any Account Debtor for monies
due and compromise, prosecute, or defend any action, claim, case or proceeding
about the Financed Receivables, including filing a claim or voting a claim in
any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses; and (iii)
prepare, file and sign Borrower’s name on any notice, claim, assignment, demand,
draft, or notice of or satisfaction of lien or mechanics’ lien or similar
document; and (b) regardless of whether there has been an Event of Default,  (i)
notify all Account Debtors to pay Bank directly; (ii) receive, open, and dispose
of mail addressed to Borrower; (iii) endorse Borrower’s name on checks or other
instruments (to the extent necessary to pay amounts owed pursuant to this Exim
Agreement); and (iv) execute on Borrower’s behalf any instruments, documents,
financing statements to perfect Bank’s interests in the Financed Receivables and
Collateral and do all acts and things necessary or expedient, as determined
solely and exclusively by Bank, to protect or  preserve, Bank’s rights and
remedies under this Exim Agreement, as directed by Bank.
 
 
5

--------------------------------------------------------------------------------

 
 
2.5           Exim Guaranty.  To facilitate the financing of Eligible Foreign
Accounts, the Exim Bank has agreed to guarantee the Exim Loans made under this
Exim Agreement, pursuant to a Master Guarantee Agreement, Loan Authorization
Agreement and (to the extent applicable) Delegated Authority Letter Agreement
(collectively, the “Exim Guaranty”).  If, at any time after the Exim Guaranty
has been entered into by Bank, (a) the Exim Guaranty shall cease to be in full
force and effect, or (b) if the Exim Bank declares the Exim Guaranty void or
revokes any obligations thereunder or denies liability thereunder, Borrower
shall immediately repay all outstanding Advances hereunder, and Borrower shall
cash collateralize all issued and undrawn letters of credit issued by Bank, if
any.  If, at any time after the Exim Guaranty has been entered into by Bank, for
any reason other than as described in the foregoing sentence, (x) the Exim
Guaranty shall cease to be in full force and effect, or (y) the Exim Bank
declares the Exim Guaranty void or revokes any obligations thereunder or denies
liability thereunder, any such event shall constitute an Event of Default under
this Exim Agreement.  Nothing in any confidentiality agreement, in this Exim
Agreement or in any other agreement, shall restrict Bank’s right to make
disclosures and provide information to the Exim Bank in connection with the Exim
Guaranty.
 
2.6           Exim Borrower Agreement.  Borrower shall execute and deliver a
Borrower Agreement, in the form specified by the Exim Bank (attached hereto as
Annex A), in favor of Bank and the Exim Bank, together with an amendment thereto
approved by the Exim Bank to conform certain terms of such Borrower Agreement to
the terms of this Exim Agreement (as amended, the “Borrower Agreement”).  When
the Borrower Agreement is entered into by Borrower and the Exim Bank and
delivered to Bank, this Exim Agreement shall be subject to all of the terms and
conditions of the Borrower Agreement, all of which are hereby incorporated
herein by this reference.  Borrower acknowledges and agrees that it has received
a copy of the Loan Authorization Agreement which is referred to in the Borrower
Agreement.  If the Borrower Agreement is entered into by Borrower and the Exim
Bank and delivered to Bank, Borrower agrees to be bound by the terms of the Loan
Authorization Agreement, including, without limitation, by any additions or
revisions made prior to its execution on behalf of Exim Bank.  Upon the
execution of the Loan Authorization Agreement by Exim Bank and Bank, it shall be
deemed to be, and shall become, an attachment to the Borrower Agreement, and
shall be incorporated herein by reference.  Borrower shall reimburse Bank for
all fees and all out of pocket costs and expenses incurred by Bank with respect
to the Exim Guaranty and the Borrower Agreement, including without limitation
all facility fees and usage fees, and Bank is authorized to debit any of
Borrower’s deposit accounts with Bank for such fees, costs and expenses when
paid by Bank.
 
3           CONDITIONS OF LOANS
 
3.1           Conditions Precedent to Initial Advance.  Bank’s agreement to make
the initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
 
(a)           a certificate of the Secretary of Borrower with respect to
articles, bylaws, incumbency and resolutions authorizing the execution and
delivery of this Exim Agreement;
 
(b)           the Domestic Agreement and all of the conditions precedent
thereto;
 
(c)           Borrower Agreement;
 
(d)           Economic Impact Certification;
 
(e)           payment of the fees and Bank Expenses then due and payable; and
 
(f)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
3.2           Conditions Precedent to all Advances.  Bank’s agreement to make
each Advance, including the initial Advance, is subject to the following:
 
(a)           receipt of the Advance Request and Invoice Transmittal and Export
Order;
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(d);
 
(c)           with respect to any Advance request based upon inventory
maintained with a third party, a bailee’s waiver satisfactory to Bank in its
sole and absolute discretion executed by such third party in favor of Bank;
 
(d)           each of the representations and warranties in Section 5 shall be
true on the date of the Advance Request and Invoice Transmittal and on the
effective date of each Advance and no Event of Default shall have occurred and
be continuing, or result from the Advance.  Each Advance is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true; and
 
(e)           the Exim Guarantee will be in full force and effect.
 
4           CREATION OF SECURITY INTEREST
 
4.1           Grant of Security Interest.  Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations and the
performance of each of Borrower’s duties under the Loan Documents, a continuing
security interest in, and pledges and assigns to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  Borrower represents, warrants and covenants that the
security interest granted herein (subject to the security interest granted in
the Domestic Agreement) shall be and shall at all times continue to be a first
priority perfected security interest in the Collateral.
 
If Borrower shall at any time, acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the brief details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Exim Agreement, with such writing
to be in form and substance satisfactory to Bank.
 
If this Exim Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations and at
such time this Exim Agreement has been terminated, Bank shall, at Borrower’s
sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to Borrower.
 
Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this Exim Agreement in all of the Collateral (with
the exception of Export-Related Accounts Receivable, Export-Related Inventory
and Export-Related General Intangibles), is subject to and subordinate to the
security interest granted to Bank in the Domestic Agreement with respect to the
Collateral and the security interest created in the Domestic Agreement with
respect to Export-Related Accounts Receivable, Export-Related Inventory and
Export-Related General Intangibles is subject to and subordinate to the security
interest granted to Bank in this Exim Agreement with respect to such
Export-Related Accounts Receivable, Export-Related Inventory and Export-Related
General Intangibles.
 
4.2           Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions in order to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code.  Any such financing statements may indicate the Collateral
as “all assets of the Debtor” or words of similar effect, or as being of an
equal or lesser scope, or with greater detail, all in Bank’s discretion.
 
5           REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1           Domestic Loan Documents.  The representations and warranties
contained in the Domestic Loan Documents, which are incorporated by reference
into this Exim Agreement, are true and correct.
 
5.2           Borrower Agreement.  The representations and warranties contained
in the Borrower Agreement, which are incorporated by reference into this Exim
Agreement, are true and correct.
 
 
7

--------------------------------------------------------------------------------

 
 
5.3           Financed Receivables.  Borrower represents and warrants for each
Financed Receivable (other than Financed Receivables based upon Exim Inventory
Placeholder Invoices):
 
(a)           Such Financed Receivable is an Eligible Foreign Account;
 
(b)           Borrower is the owner with legal right to sell, transfer, assign
and encumber such Financed Receivable;
 
(c)           The correct amount is on the Advance Request and Invoice
Transmittal and is not disputed;
 
(d)           Payment is not contingent on any obligation or contract and
Borrower has fulfilled all its obligations as of the Advance Request and Invoice
Transmittal date;
 
(e)           Such Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;
 
(f)           There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;
 
(g)           Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;
 
(h)           Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;
 
(i)           Bank has the right to endorse and/ or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
 
(j)           No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading. All
statements made and all unpaid balances appearing in all invoices, instruments
and other documents evidencing the Financed Receivable are and shall be true and
correct and all such invoices, instruments and other documents, and all of
Borrower's Books are genuine and in all respects what they purport to be;
 
(k)           All sales and other transactions underlying or giving rise to each
Financed Receivable  shall comply in all material respects with all applicable
laws and governmental rules and regulations; and
 
(l)           To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to each
Financed Receivable are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.
 
5.4           Representations Regarding Exim Inventory Placeholder
Invoices.  With respect to each Exim Inventory Placeholder Invoice, for so long
as any Obligations in respect of such Exim Inventory Placeholder Invoice are
outstanding, Borrower represents and warrants that all of Borrower’s Inventory
which is the subject of any Exim Inventory Placeholder Invoice is and will
continue to be Eligible Export-Related Inventory.
 
5.5           Use of Proceeds.  Borrower will use the proceeds of the Advances
only for the purposes specified in the Borrower Agreement.  Borrower will not
use the proceeds of the Advances for any purpose prohibited by the Borrower
Agreement.
 
6           AFFIRMATIVE COVENANTS
 
Borrower shall do all of the following:
 
6.1           Domestic Loan Documents.  Borrower shall comply in all respects
with the terms and provisions of the Domestic Loan Documents, which terms and
provisions are incorporated into this Exim Agreement and shall survive the
termination of Domestic Agreement, which shall include, without limitation,
compliance with the financial reporting requirements set forth in the Domestic
Agreement and the financial covenants set forth in the Domestic Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
6.2           Borrower Agreement.  Borrower shall comply with all of the terms
of the Borrower Agreement, including without limitation, the delivery of any and
all notices required pursuant to Sections 2.18 and/or 2.24 of the Borrower
Agreement.  In the event of any conflict or inconsistency between any provision
contained in the Borrower Agreement with any provision contained in this Exim
Agreement, the more strict provision, with respect to Borrower, shall control.
 
6.3           Notice in Event of Filing of Action for Debtor’s Relief.  Borrower
shall notify Bank in writing within five (5) days of the occurrence of any of
the following: (1) Borrower begins or consents in any manner to any proceeding
or arrangement for its liquidation in whole or in part or to any other
proceeding or arrangement whereby any of its assets are subject generally to the
payment of its liabilities or whereby any receiver, trustee, liquidator or the
like is appointed for it or any substantial part of its assets (including
without limitation the filing by Borrower of a petition for appointment as
debtor-in-possession under Title 11 of the U.S. Code); (2) Borrower fails to
obtain the dismissal or stay on appeal within forty-five (45) calendar days of
the commencement of any proceeding arrangement referred to in (1) above; (3)
Borrower begins any other procedure for the relief of financially distressed or
insolvent debtors, or such procedure has been commenced against it, whether
voluntarily or involuntarily, and such procedure has not been effectively
terminated, dismissed or stayed within forty-five (45) calendar days after the
commencement thereof; or (4) Borrower begins any procedure for its dissolution,
or a procedure therefor has been commenced against it.
 
6.4           Audits.  Borrower shall allow Bank to audit Borrower’s Collateral
at Borrower’s expense.  Bank agrees that, prior to the occurrence of an Event of
Default, Bank will not conduct more than the greater of (a) two (2) such audits
in any year or (b) the number of annual audits permitted under the Domestic
Agreement.
 
6.5           Reporting Requirements.
 
(a)           Compliance Certificates.  Borrower shall deliver to Bank, with
each Invoice Transmittal and together with the Compliance Certificate as and
when required pursuant to the Domestic Agreement, a Compliance Certificate in
the form of Exhibit B hereto.
 
(b)           Inventory Reports.  Borrower shall deliver to Bank, as soon as
available, but no later than thirty (30) days following each Reconciliation
Period, a listing of Borrower’s Eligible Export-Related Inventory, in form
acceptable to Bank.
 
(c)           Borrowing Base Certificates.  Provide Bank with, as soon as
available, but no later than thirty (30) days following each Reconciliation
Period in which Borrower was Borrowing Base Eligible, a borrowing base
certificate including a summary listing of Borrower’s Eligible Foreign Accounts,
in form acceptable to Bank.
 
(d)           Other Reporting Requirements.  Borrower shall deliver all reports,
certificates and other documents to Bank as provided in the Borrower Agreement
and as Bank and Exim Bank may reasonably request.  In addition, Borrower shall
comply with the reporting requirements set forth in the Domestic Loan Documents.
 
6.6           Exim Insurance.  If required by Bank, Borrower will obtain, and
pay when due all premiums with respect to, and maintain uninterrupted foreign
credit insurance.  In addition, Borrower will execute in favor of Bank an
assignment of proceeds of any insurance policy obtained by Borrower and issued
by Exim Bank insuring against comprehensive commercial and political risk (the
“Exim Bank Policy”).  The insurance proceeds from the Exim Bank Policy assigned
or paid to Bank will be applied to the balance outstanding under this Exim
Agreement. Borrower will immediately notify Bank and Exim Bank in writing upon
submission of any claim under the Exim Bank Policy.
 
6.7           Further Assurances.  Borrower shall execute any further
instruments and take further action as Bank reasonably requests to perfect or
continue Bank’s security interest in the Collateral or to effect the purposes of
this Exim Agreement.
 
7           NEGATIVE COVENANTS
 
Borrower shall not do any of the following without Bank’s prior written consent.
 
7.1           Domestic Loan Documents.  Violate or otherwise fail to comply with
any provisions of the Domestic Loan Documents, after giving effect to all
applicable cure periods, which provisions are incorporated into this Exim
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
7.2           Borrower Agreement.  Violate or otherwise fail to comply with any
provision of the Borrower Agreement, including, without limitation, the negative
covenants set forth in Section 2.22.
 
7.3           Exim Guarantee.  Take any action, or permit any action to be
taken, that causes or, with the passage of time, could reasonably be expected to
cause, the Exim Guarantee to cease to be in full force and effect.
 
8           EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Exim Agreement:
 
8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Maturity Date).  During the cure period, the failure to make
or pay any payment specified under clause (b) hereunder is not an Event of
Default (but no Credit Extension will be made during the cure period);
 
8.2           Covenant Default.  Borrower fails or neglects to perform any
obligation in Section 6.1, 6.2, 6.3, 6.4, 6.5 or 6.6 or violates any covenant in
Section 7 or fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant or agreement contained in this Exim
Agreement, any Loan Documents and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, grace and cure periods provided under this Section 8.2 shall not apply
to any covenants that are required to be satisfied, completed or tested by a
date certain;
 
8.3           Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within forty-five (45) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.4           Domestic Default.  The existence of an Event of Default under the
Domestic Agreement;
 
8.5           Exim Guarantee.  If the Exim Guarantee ceases for any reason to be
in full force and effect, or if the Exim Bank declares the Exim Guarantee void
or revokes any obligations under the Exim Guarantee; or
 
8.6           Misrepresentations.  If Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this EXIM
Agreement or the EXIM Borrower Agreement, or in any writing delivered to Bank or
to induce Bank to enter this EXIM Agreement or the EXIM Borrower Agreement, and
such representation, warranty, or other statement is incorrect in any material
respect when made.
 
9           BANK’S RIGHTS AND REMEDIES
 
9.1           Rights and Remedies.  When an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.3 occurs all Obligations are immediately
due and payable without any action by Bank);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Exim Agreement or under any other agreement between Borrower and
Bank;
 
(c)           demand that Borrower (i) deposit cash with Bank in an amount equal
to the aggregate amount of any letters of credit that are outstanding but
undrawn, as collateral security for the repayment of any future drawings under
such letters of credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any letters of credit;
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank’s security interest in such funds and
verify the amount of such account.  Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
 
(e)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred.  Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;
 
(f)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
 
(g)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(h)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral;
 
(i)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof); and
 
(j)           demand and receive possession of Borrower’s Books.
 
9.2           Bank Expenses; Unpaid Fees.  If Borrower fails to obtain insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Exim Agreement or
by any other Loan Document, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral.  Bank will make reasonable effort to
provide Borrower with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default.
 
9.3           Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of Collateral in
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.
 
9.4           Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Exim Agreement
or any other Loan Document shall not waive, affect, or diminish any right of
Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Bank and
then is only effective for the specific instance and purpose for which it is
given.  Bank’s rights and remedies under this Exim Agreement and the other Loan
Documents are cumulative.  Bank has all rights and remedies provided under the
Code, by law, or in equity.  Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing
waiver.  Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
 
9.5           Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
 
 
11

--------------------------------------------------------------------------------

 
 
10           NOTICES.
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Exim Agreement or any other Loan Document must be in writing
and shall be deemed to have been validly served, given, or delivered:  (a) upon
the earlier of actual receipt and three (3) Business Days after deposit in the
U.S. mail, first class, registered or certified mail return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number provided at the beginning of this Exim
Agreement.  Bank or Borrower may change its address or facsimile number by
giving the other party written notice thereof in accordance with the terms of
this Section 10.
 
11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Exim Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Bank.  Borrower expressly submits and consents in advance to such jurisdiction
in any action or suit commenced in any such court, and Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the address set forth in Section 10 of this Exim
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
 
 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS EXIM AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS EXIM
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a).  Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral,
or obtain provisional remedies.  The private judge shall also determine all
issues relating to the applicability, interpretation, and enforceability of this
paragraph.
 
 
12

--------------------------------------------------------------------------------

 
 
12           GENERAL PROVISIONS
 
12.1           Successors and Assigns.  This Exim Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Exim Agreement or any rights or Obligations under it without Bank’s
prior written consent which may be granted or withheld in Bank’s
discretion.  Bank has the right, without the consent of or notice to Borrower,
to sell, transfer, negotiate, or grant participation in all or any part of, or
any interest in, Bank’s obligations, rights and benefits under this Exim
Agreement and the other Loan Documents.
 
12.2           Indemnification.  Borrower agrees to  indemnify, defend, and hold
Bank and its directors, officers, employees, agents, attorneys or any other
Person affiliated with or representing Bank (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (b) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person from, following, or arising from transactions between
Bank and Borrower (including reasonable attorneys’ fees and expenses), except
for Claims and/or losses and/or Bank Expenses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
 
12.3           Right of Set-Off.   Borrower hereby grants to Bank, a lien,
security interest and right of set-off as security for all Obligations to Bank,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.4           Time of Essence.  Time is of the essence for the performance of
all Obligations in this Exim Agreement.
 
12.5           Severability of Provisions.  Each provision of this Exim
Agreement is severable from every other provision in determining the
enforceability of any provision.
 
12.6           Amendments in Writing; Integration.  All amendments to this Exim
Agreement must be in writing signed by both Bank and Borrower.  This Exim
Agreement and the Loan Documents represent the entire agreement about this
subject matter, and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Exim Agreement and the Loan
Documents merge into this Exim Agreement and the Loan Documents.
 
12.7           Counterparts.  This Exim Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, are an original, and all taken together,
constitute one Exim Agreement.
 
12.8           Survival.  All covenants, representations and warranties made in
this Exim Agreement continue in full force until this Exim Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Exim Agreement) have been satisfied.  The
obligation of Borrower in Section 12.2 to indemnify Bank shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
 
12.9           Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Advances (provided, however, Bank shall use commercially
reasonable efforts to obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order, (d) to Bank’s regulators or as otherwise in connection
with Bank’s examination or audit; and (e) as Bank considers appropriate in
exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that
either: (i) is in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank; or (ii) is
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.
 
 
13

--------------------------------------------------------------------------------

 
 
12.10           Borrower Agreement; Cross-Collateralization; Cross-Default;
Conflicts.  Both this Exim Agreement and the Borrower Agreement shall continue
in full force and effect, and all rights and remedies under this Exim Agreement
and the Borrower Agreement are cumulative.  The term “Obligations” as used in
this Exim Agreement and in the Borrower Agreement shall include without
limitation the obligation to pay when due all loans made pursuant to the
Borrower Agreement (the “Exim Loans”) and all interest thereon and the
obligation to pay when due all Advances made pursuant to the terms of this Exim
Agreement and all interest thereon.  Without limiting the generality of the
foregoing, the security interest granted herein covering all “Collateral” as
defined in this Exim Agreement and as defined in the Borrower Agreement shall
secure all Exim Loans and all Advances and all interest thereon, and all other
Obligations.  Any Event of Default under this Exim Agreement shall also
constitute an Event of Default under the Borrower Agreement, and any Event of
Default under the Borrower Agreement shall also constitute an Event of Default
under this Exim Agreement.  Notwithstanding the foregoing and any other
provision of this Exim Agreement or any other Ex-Im Loan Document, including the
Borrower Agreement, any non-payment Event of Default under this Exim Agreement
or any other Ex-Im Loan Document, including the Borrower Agreement, shall not
constitute an Event of Default under the Domestic Loan Agreement unless the
event giving rise to such default also separately constitutes an Event of
Default pursuant to the terms of the Domestic Loan Agreement.  In the event Bank
assigns its rights under this Exim Agreement and/or under any note evidencing
Exim Loans and/or its rights under the Borrower Agreement and/or under any note
evidencing Advances, to any third party, including, without limitation, the Exim
Bank, whether before or after the occurrence of any Event of Default, Bank shall
have the right (but not any obligation), in its sole discretion, to allocate and
apportion Collateral to the Borrower Agreement and/or note assigned and to
specify the priorities of the respective security interests in such Collateral
between itself and the assignee, all without notice to or consent of the
Borrower.  Should any term of the Exim Agreement conflict with any term of the
Borrower Agreement, the more restrictive term in either agreement shall govern
Borrower.
 
13           DEFINITIONS
 
13.1           Definitions.  As used in this Exim Agreement, the following terms
shall have the following definitions:
 
“Advance” is defined in Section 2.1.1.
 
“Advance Rate” is (a) with respect to Eligible Foreign Accounts and Aggregate
Eligible Foreign Accounts, (i) ninety percent (90%) of Eligible Foreign Accounts
denominated in United States Dollars or hedged foreign currencies and (ii)
seventy-five percent (75%) of Eligible Foreign Accounts denominated in unhedged
foreign currencies, in each case net of any offsets related to each specific
Account Debtor including, without limitation, Deferred Revenue, or such other
percentage as Bank establishes under Section 2.1.1, and (b) with respect to Exim
Inventory Placeholder Invoices, fifty percent (50%), net of any offsets related
to each specific Account Debtor, including, without limitation, Deferred
Revenue, or such other percentage as Bank establishes under Section 2.1.1.
 
“Advance Request and Invoice Transmittal” shows Eligible Foreign Accounts,
Aggregate Eligible Foreign Accounts and/or Inventory Placeholder Invoices which
Bank may finance and (a) for each such Eligible Foreign Account, includes the
Account Debtor’s, name, address, invoice amount, invoice date and invoice
number, (b) for all Aggregate Eligible Foreign Accounts, contains a listing of
Eligible Foreign Accounts and includes a current accounts receivable aging, and
(c) for each such Exim Inventory Placeholder Invoice, a listing of all Inventory
which Borrower proposed to be the subject of an Exim Inventory Placeholder
Invoice.
 
“Aggregate Eligible Foreign Account Advance” is defined in Section 2.1.1.
 
“Aggregate Eligible Foreign Accounts” is defined in Section 2.1.1.
 
“Applicable Rate” is a per annum rate equal to (a) at all times that Borrower’s
revenue is at least seventy percent (70%) of Borrower’s projected performance as
outlined in Borrower’s Business Plan, the greater of either (i) the Prime Rate
minus one-half of one percent (0.50%), or (ii) three and one-half percent
(3.50%) and (b) at all times that Borrower’s revenue is less than seventy
percent (70%) of Borrower’s projected performance as outlined in Borrower’s
Business Plan, the greater of either (i) the Prime Rate plus three-quarters of
one percent (0.75%), or (ii) four and three quarters percent (4.75%).
 
“Borrower” is defined in the preamble of this Exim Agreement.
 
“Borrower Agreement” is defined in Section 2.6.
 
 
14

--------------------------------------------------------------------------------

 
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Base Certificate” is attached as Exhibit D.
 
“Borrowing Base Eligible” means that Borrower’s revenue for each month shall not
be less than seventy percent (70%) of Borrower’s projected performance for such
month as outlined in Borrower’s Business Plan; provided, however, that if an
Event of Default has occurred and is continuing then Bank may, in its sole
discretion, cause Borrower to no longer be Borrowing Base Eligible.  If Borrower
is transitioning from not being Borrowing Base Eligible to being Borrowing Base
Eligible then prior to becoming Borrowing Base Eligible Borrower must (a)
maintain revenue for two consecutive months of not less than seventy percent
(70%) of Borrower’s projected performance for such months as outlined in
Borrower’s Business Plan and (b) deliver a current Borrowing Base Certificate to
Bank.
 
“Business Plan” means Borrower’s business plan delivered to Bank dated June 28,
2011.
 
“Closing Date” is the date of this Exim Agreement.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Handling Fee” is defined in Section 2.2.4.
 
“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.
 
“Compliance Certificate” is attached as Exhibit B.
 
“Credit Extension” is any Advance, or any other extension of credit by Bank for
Borrower’s benefit.
 
“Default Rate” is defined in Section 2.2.3.
 
“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.
 
“Domestic Advances” are “Advances” as defined in the Domestic Agreement.
 
“Domestic Agreement” is defined in Section 1(a).
 
“Domestic Loan Documents” is defined in Section 1(a).
 
“Early Termination Fee” is defined in Section 2.1.1.
 
“Eligible Export-Related Inventory” means, at any time, Borrower’s Inventory
that (a) is consistent with the definition of “Eligible Export-Related
Inventory” as defined in the Borrower Agreement; (b) consists of finished goods,
in good, new, and salable condition, which has been manufactured in compliance
with the Fair Labor Standards Act and which is not perishable, returned,
consigned, obsolete, not sellable, damaged, or defective, and is not comprised
of off-site inventory, obsolete inventory, slow moving inventory, or packaging
or shipping materials; (c) consists of works in progress that is in the process
of being manufactured into finished goods; (d) consists of raw materials that
are usable in the production of finished goods; (e) meets all applicable United
States governmental standards; (f) is not subject to any Liens, except the first
priority Liens granted or in favor of Bank under this Exim Agreement or any of
the other Loan Documents; (g) is located at any of Borrower’s domestic
locations, and, if requested by Bank, Bank has received a landlord’s consent
acceptable to Bank in its sole and absolute discretion, or any other location
with respect to which Bank has received (unless agreed otherwise by Bank) a
waiver acceptable to Bank in its sole and absolute discretion; (h) is, in all
cases, supported by purchase orders which will be converted into Accounts within
one hundred fifty (150) days of the purchase order date; and (i) is otherwise
acceptable to Bank in its sole discretion.  In addition, Eligible Export-Related
Inventory shall not include the following:
 
 
15

--------------------------------------------------------------------------------

 


(i)           Inventory that it not subject to a valid, perfected, and
enforceable first priority Lien in favor or Bank;
 
(ii)           Inventory that is located at an address that has not been
disclosed to Bank in writing;
 
(iii)           Inventory that is not located in the United States, unless
pre-approved by Ex-Im Bank in writing;
 
(iv)           Inventory that is placed by Borrower on consignment or held by
Borrower on consignment;
 
(v)           Inventory that is in the possession of a processor or bailee, or
located on premises leased or subleased to Borrower, or on premises subject to a
mortgage in favor of a party other than Bank, unless such processor or bailee or
lessor or sublessor or mortgagee (as applicable) or such premises has executed
and delivered all documentation which Bank shall require to evidence its
priority with respect to such Inventory as well as its right to gain access to
such Inventory;
 
(vi)           Inventory that is produced in violation of the Fair Labor
Standards Acts or subject to the “hot goods” provisions contained in 29 U.S.C.
215 or any successor statute or section;
 
(vii)           Inventory as to which any covenant, representation, or warranty
with respect to such Inventory contained in the Loan Documents has been
breached;
 
(viii)           Inventory that is an Item or is to be incorporated into Items
that do not meet 50% U.S. Content requirements;
 
(ix)           Inventory that is demonstration Inventory;
 
(x)           Inventory that consists of proprietary software (i.e. software
designed solely for Borrower’s internal use and not intended for resale);
 
(xi)           Inventory that is damaged, obsolete, returned, defective,
recalled or unfit for further processing;
 
(xii)           Inventory that has previously been exported from the United
States;
 
(xiii)           Inventory that constitutes or will be incorporated into Items
that constitute, defense articles or services;
 
(xiv)           Inventory that is an Item or will be incorporated into Items
that will be used in the construction, alteration, operation or maintenance of
nuclear power, enrichment, reprocessing, research or heavy water production
facilities unless with Ex-Im Bank’s prior written consent;
 
(xv)           Inventory that is an Item or to be incorporated into Items
destined for shipment to a country with which Ex-Im Bank is legally prohibited
from doing business as designated in the current Country Limitation Schedule, or
that Borrower has knowledge will be re-exported by a foreign Buyer to a country
in which Ex-Im Bank is legally prohibited from doing business;
 
(xvi)           Inventory that is an Item or is to be incorporated into Items
destined for shipment to a Buyer in a country in which Ex-Im Bank coverage is
not available for commercial reasons as designated in the current Country
Limitation Schedule, unless and only to the extent that such Inventory is sold
to the foreign Buyer on terms of an irrevocable letter of credit confirmed by a
bank acceptable to Ex-Im Bank;
 
(xvii)           Inventory that constitutes or is to be incorporated into Items
whose sale would result in an Account Receivable that would not be an Eligible
Foreign Account;
 
(xviii)           Inventory that is included as eligible inventory under any
other credit facility to which Borrower is a party; or
 
(xix)           Inventory that is, or is to be incorporated into, an Item that
is a Capital Good unless the transaction is in accordance with Section 2.14
“Economic Impact Approval” of the Borrower Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
“Eligible Foreign Account Advance” is defined in Section 2.1.1.
 
“Eligible Foreign Accounts” are billed Accounts in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3, conform in all respects to the Borrower Agreement, have been, at
the option of Bank, confirmed in accordance with Section 2.1.1(d), and are due
and owing from Account Debtors deemed creditworthy by Bank in its sole
discretion and that arise in the ordinary course of Borrower’s business and are
derived from exports originating in the United States and (i) with respect to
which the Account Debtor is not located in the United States, (ii) with respect
to which are payable and collected by Borrower in the United States, (iii)
conform in all respects to the provisions of the Borrower Agreement, (iv) are
“Eligible Accounts” (as defined in the Domestic Agreement) pursuant to the
Domestic Agreement, (v) that have been validly assigned or pledged to Bank in a
manner satisfactory to Bank giving Bank a first priority perfected security
interest, or its equivalent, in such Accounts, (vi) comply with all of
Borrower’s representations and warranties to Bank, and (vii) that either (A)
Bank approves on a case by case basis (which shall be required with respect to
foreign Accounts on open account terms), or (B) are supported by letter(s) of
credit acceptable to Bank.  Standards of eligibility may be fixed or revised
from time to time by Bank in Bank’s reasonable judgment and upon notification
thereof to the Borrower in accordance with the provisions hereof.  In addition,
Eligible Foreign Accounts shall not include the following:


(a)           Accounts that do not arise from the sale of Items in the ordinary
course of Borrower’s business;
 
(b)           Accounts that are not subject to a valid, perfected, and
enforceable first priority security interest in favor of Bank;
 
(c)           Accounts as to which any covenant, representation or warranty
contained in the Loan Documents relating to such receivable has been breached;
 
(d)           Accounts that are not owned by Borrower or are subject to any
right, claim, or interest of another party other than the Lien in favor of Bank;
 
(e)           Accounts with respect to which an invoice has not been sent;
 
(f)           Accounts generated by the sale or provision of defense articles or
services, subject to exceptions approved in writing by Ex-Im Bank;
 
(g)           Accounts that are due and payable from a military Buyer, subject
to exceptions approved in writing by Ex-Im Bank;
 
(h)           Accounts that are due and payable from a foreign Buyer located in
a country with which Ex-Im Bank is legally prohibited from doing business as set
forth in the current Country Limitation Schedule.  (If Borrower has knowledge
that an export to a country in which Ex-Im Bank may do business, as set forth in
the current Country Limitation Schedule, will be re-exported to a country with
which Ex-Im Bank is legally prohibited from doing business, the corresponding
receivables (or a pro-rata portion thereof) are not eligible for inclusion as
Aggregate Eligible Foreign Accounts.);
 
(i)           Accounts that do not comply with the requirements of the Country
Limitation Schedule;
 
(j)           Accounts that by their original terms are due and payable more
than one hundred eighty (180) days from the date of invoice;
 
(k)           Accounts that the Account Debtor has failed to pay within sixty
(60) calendar days of the original due date of the invoice unless such accounts
are insured through Ex-Im Bank export credit insurance for comprehensive
commercial and political risk, in which case ninety (90) calendar days shall
apply;
 
(l)           Accounts that arise from a sale of goods to or performance of
services for an employee, stockholder, or subsidiary of Borrower, intra-company
receivables or any receivable from a stockholder, any person or entity with a
controlling interest in Borrower or which shares common controlling ownership
with Borrower;
 
 
17

--------------------------------------------------------------------------------

 
 
(m)           Accounts that are backed by letter of credit where the Items
covered by the subject letter of credit have not yet been shipped, or where the
covered services have not yet been provided;
 
(n)           Accounts that Bank or Ex-Im Bank, in their reasonable judgment,
deem uncollectible or unacceptable (this category includes, but is not limited
to, finance charges or late charges imposed on the foreign buyer by Borrower as
a result of the foreign buyer’s past due status;
 
(o)           Accounts that are denominated in non-U.S. currency, unless
pre-approved in writing by Ex-Im Bank;
 
(p)           Accounts that do not comply with the terms of sale as set forth by
Ex-Im Bank;
 
(q)           Accounts that are due and payable from a Buyer who becomes unable
to pay its debts or whose ability to pay its debts becomes questionable;
 
(r)           Accounts that arise from a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, or any other repurchase or
return basis or are evidenced by chattel paper;
 
(s)           Accounts for which the Items giving rise to such Accounts have not
been shipped to the Buyer or when the Items are services, such services have not
been performed or when the Export Order specifies a timing for invoicing the
Items other than shipment or performance and the Items have not been invoiced in
accordance with such terms of the Export Order, or the Accounts do not otherwise
represent a final sale;
 
(t)           Accounts that are subject to any offset, deduction, defense,
dispute, or counterclaim, or the Buyer is also a creditor or supplier of
Borrower, or the Account is contingent in any respect or for any reason;
 
(u)           Accounts for which Borrower has made any agreement with the Buyer
for any deduction therefrom, except for discounts or allowances made in the
ordinary course of business for prompt payment;
 
(v)           Accounts for which any of the Items giving rise to such Accounts
have been returned, rejected, or repossessed;
 
(w)           Accounts that arise from the sale of Items that do not meet 50%
U.S. Content requirements; and
 
(x)           Accounts that are deemed to be ineligible by Ex-Im Bank.
 
“Events of Default” are set forth in Article 8.
 
“Ex-Im Bank” means Export-Import Bank of the United States.
 
“Ex-Im Loan Documents” means this Exim Agreement, any note or notes executed by
Borrower in connection therewith or any other agreement entered into in
connection with this Exim Agreement, pursuant to which Ex-Im Bank guarantees
Borrower’s obligations under this Exim Agreement.
 
“Exim Bank Policy” is defined in Section 6.6.
 
“Exim Guaranty” is defined in Section 2.5.
 
“Exim Inventory Advance” is defined in Section 2.1.1.
 
“Exim Inventory Placeholder Invoice” is the estimated value (as reasonably
calculated by Borrower, subject to Section 5.4) of Borrower’s Eligible
Export-Related Inventory.
 
“Exim Loans” is defined in Section 12.10.
 
“Export Order” is defined in the Borrower Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
“Export-Related Accounts Receivable” is defined in the Borrower Agreement.
 
“Export-Related General Intangibles” is defined in the Borrower Agreement.
 
“Export-Related Inventory” is defined in the Borrower Agreement.
 
“Facility Fee” is defined in Section 2.2.2.
 
“Finance Charges” is defined in Section 2.2.3.
 
“Financed Receivables” are all those Eligible Foreign Accounts, Aggregate
Eligible Foreign Accounts and Exim Inventory Placeholder Invoices, including
their proceeds which Bank finances and makes an Advance, as set forth in Section
2.1.1.  A Financed Receivable stops being a Financed Receivable (but remains
Collateral) when the Advance made for the Financed Receivable has been fully
paid.
 
“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable hereunder.
 
“Indemnified Person” is defined in Section 12.2.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Invoice Transmittal” shows Eligible Foreign Accounts and Inventory Placeholder
Invoices which Bank may finance and (a) for each such Eligible Foreign Account,
includes the Account Debtor’s, name, address, invoice amount, invoice date and
invoice number, and (b) for each such Exim Inventory Placeholder Invoice, a
listing of all Inventory which Borrower proposed to be the subject of an Exim
Inventory Placeholder Invoice.
 
“Loan Documents” are, collectively, this Exim Agreement, the Domestic Agreement,
any note, or notes or guaranties executed by Borrower or any guarantor, and any
other present or future agreement between Borrower any guarantor and/or for the
benefit of Bank in connection with this Exim Agreement, all as amended, extended
or restated.
 
“Lockbox” is defined in Section 2.2.7.
 
“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.
 
“Maturity Date” is 364 days from the Closing Date.
 
“Net Cash” means an amount equal to Borrower’s unrestricted cash held at Bank,
minus the outstanding Obligations.
 
“Obligations” are all advances, liabilities, obligations, covenants and duties
owing, arising, due or payable by Borrower to Bank now or later under this Exim
Agreement, the Domestic Agreement, or any other document, instrument or
agreement, account (including those acquired by assignment) primary or
secondary, such as all Advances, Finance Charges, Facility Fee, Early
Termination Fee,  Collateral Handling Fee, interest, fees, expenses,
professional fees and attorneys’ fees, or other amounts now or hereafter owing
by Borrower to Bank.
 
“Prime Rate” is a rate equal to Bank’s most recently announced “prime rate,”
even if it is not Bank’s lowest rate.
 
“Reconciliation Period” is each calendar month.
 
 
19

--------------------------------------------------------------------------------

 
 
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise which reduce the amount of the Advances, and
other financial accommodations which would otherwise be available to Borrower
under the lending formula(s) provided herein: (a) for accrued interest; (b) to
reflect events, conditions, contingencies or risks which, as determined by Bank,
do or may adversely affect (i) the Collateral or any other property which is
security for the Obligations or its value (including without limitation any
increase in delinquencies of Accounts), (ii) the assets, business or prospects
of Borrower, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); (c)
to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower to Bank is or may have been
incomplete, inaccurate or misleading in any material respect; or (d) in respect
of any state of facts which Bank determines is reasonably likely to constitute
an Event of Default or default.
 
[Signature page follows.]


 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Exim Agreement to be
executed as of the Closing Date.
 

BORROWER                     AEHR TEST SYSTEMS                     By: /s/ Gary
L. Larson         Name: 
Gary L. Larson
   
 
  Title: 
VP, CFO
   
 
 

 
 

BANK                     SILICON VALLEY BANK                     By: /s/ Matthew
Wright         Name: 
Matthew Wright
   
 
  Title: 
RM
   
 
 

 
 
 
[Signature page to Export-Import Bank Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
The Collateral consists of all of Borrower’s right, title and interest in and to
the following:
 
All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
 
All Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 
Notwithstanding the foregoing, the Collateral shall not be deemed to include:
(a) more than 65% of the presently existing and hereafter arising issued and
outstanding shares of capital stock owned by Borrower of any Foreign Subsidiary
which shares entitle the holder thereof to vote for directors or any other
matter, (b) any intent-to-use trademarks at all times prior to the first use
thereof, whether by the actual use thereof in commerce, the recording of a
statement of use with the United States Patent and Trademark Office or
otherwise; (c) any interest of Borrower as a lessee or sublessee under a real
property lease; (d) rights held under a license that are not assignable by their
terms without the consent of the licensor thereof (but only to the extent such
transfer is unenforceable under applicable law); (e) any interest of Borrower as
a lessee under an Equipment lease if Borrower is prohibited by the terms of such
lease from granting a security interest in such lease or under which such an
assignment or Lien would cause a default to occur under such lease; provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Borrower or Bank; or (f) any
Intellectual Property, except that the Collateral shall include all accounts,
license and royalty fees and other revenues, proceeds, or income arising out of
or relating to any Intellectual Property.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


[ex10-202.jpg]

 
SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of AEHR TEST SYSTEMS (“Borrower”) certify under the
Export-Import Loan and Security Agreement (as amended, the “Exim Agreement”)
between Borrower and Silicon Valley Bank (“Bank”) as follows for the period
ending _____________________________ (all capitalized terms used herein shall
have the meaning set forth in the Exim Agreement):


Borrower represents and warrants for each Financed Receivable (other than
Financed Receivables based upon Exim Inventory Placeholder Invoices):


Each Financed Receivable is an Eligible Foreign Account.


Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;


The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;


Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;


Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;


It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;


It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any such filing;


Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.


No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading. All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Financed Receivable are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower's Books are genuine and in
all respects what they purport to be.


All sales and other transactions underlying or giving rise to each Financed
Receivable  shall comply in all material respects with all applicable laws and
governmental rules and regulations.


To the best of Borrower’s knowledge, all signatures and endorsements on all
documents, instruments, and agreements relating to each Financed Receivable are
genuine, and all such documents, instruments and agreements are legally
enforceable in accordance with their terms.


Additionally, Borrower represents and warrants as follows:


Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.
 
 
 

--------------------------------------------------------------------------------

 


Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.


Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. of 1940, as
amended.  Neither Borrower nor any of its Subsidiaries is a “holding company” or
an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which would reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.


With respect to Exim Inventory Placeholder Invoices, Borrower represents and
warrants that all of Borrower’s Inventory which is the subject of any Exim
Inventory Placeholder Invoice is and will continue to be Eligible Export-Related
Inventory.


The undersigned represents and warrants that as of the date hereof the foregoing
is true, complete and correct, that the information reflected in this Compliance
Certificate complies with the representations and warranties set forth in the
Exim Agreement and the Borrower Agreement each dated August __, 2011, as may be
amended from time to time, as if all representations and warranties were made as
of the date hereof, and that Borrower is, and shall remain, in full compliance
with its agreements, covenants, and obligations under such agreements.  Such
representations and warranties include, without limitation, the
following:  Borrower is using disbursements only for the purpose of enabling
Borrower to finance the cost of manufacturing, purchasing or selling items
intended for export.  Borrower is not using disbursements for the purpose of:
(a) servicing any of Borrower’s unrelated pre-existing or future indebtedness;
(b) acquiring fixed assets or capital goods for the use of Borrower’s business;
(c) acquiring, equipping, or renting commercial space outside the United States;
or (d) paying salaries of non-U.S. citizens or non-U.S. permanent residents who
are located in the offices of the United States.  Additionally, disbursements
are not being used to finance the manufacture, purchase or sale of all of the
following:  (a)  Items to be sold to a buyer located in a country in which the
Export Import Bank of the United States is legally prohibited from doing
business; (b) that part of the cost of the items which is not U.S. Content
unless such part is not greater than fifty percent (50%) of the cost of the
items and is incorporated into the items in the United States; (c) defense
articles or defense services or items directly or indirectly destined for use by
military organizations designed primarily for military use (regardless of the
nature or actual use of the items); or (d) any items to be used in the
construction, alteration, operation or maintenance of nuclear power, enrichment,
reprocessing, research or heavy water production facilities.


[Continued next page.]


 
 

--------------------------------------------------------------------------------

 


All other representations and warranties in the Exim Agreement are true and
correct in all material respects on this date, (provided that those
representations and warranties expressly referring to a specific date shall be
true and correct in all material respects as of such date), and Borrower
represents that there is no existing Event of Default.




Sincerely,


Aehr Test Systems


________________________
Signature
________________________
Title
________________________
Date
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
ADVANCE REQUEST AND INVOICE TRANSMITTAL
 
[to be provided by Bank]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


BORROWING BASE CERTIFICATE
 

      Borrower: Aehr Test Systems  Bank:           Silicon Valley Bank      
FOREIGN ACCOUNTS RECEIVABLE FROM EXPORT ACTIVITIES
     
 1.  Foreign Accounts Book Value as of ____________
 
$____________
 
 2.  Additions (please explain on reverse)
 
$____________
 
 3.  Less:  Intercompany / Employee / Non-Trade Accounts
 
$____________
 
 4.  NET FOREIGN ACCOUNTS
 
$____________
       
ACCOUNTS RECEIVABLE DEDUCTIONS
     
 5.  Accounts over 90 days past invoice (or 60 days if not ExIm insured)
 
$____________
 
 6.  Credit Balances
 
$____________
 
 7.  Accounts with terms greater than 180 days
 
$____________
 
 8.  Governmental and Military Accounts
 
$____________
 
 9.  Contra Accounts
 
$____________
 
10.  Progress billings, Promotion, Demo, Bill and Hold, Guaranteed Sale or
     
        Consignment Accounts
 
$____________
 
11.  Related Account Debtor Accounts
 
$____________
 
12.  Disputed Accounts; Insolvent Account Debtor Accounts
 
$____________
 
13.  Accounts arising from the sale of defense articles or items
 
$____________
 
14.  Accounts excluded under the Borrower Agt
 
$____________
 
15.  Accounts from sales not in the ordinary course of business
 
$____________
 
16.  Accounts not owned by Borrower
 
$____________
 
17.  Accounts without invoices
 
$____________
 
18.  Accounts outside U.S.
 
$____________
 
19.  Accounts in countries prohibited by EX-IM
 
$____________
 
20.  Accounts supported by LCs not accepted by EX-IM
 
$____________
 
21.  Accounts billed and payable outside the U.S.
 
$____________
 
22.  Accounts denominated in non-U.S. currency (unless approved)
 
$____________
 
23.  Accounts that do not comply with the terms of sale set forth by EX-IM
 
$____________
 
24.  Accounts arising from sales of Items that do not meet 50% U.S. Content
     
        requirements
 
$____________
 
25.  Pre-billings; Product Returns, Rejections, Repossessions
 
$____________
 
26.  Accounts determined doubtful
 
$____________
 
27.  Other
 
$____________
 
28.  TOTAL ACCOUNTS DEDUCTIONS
 
$____________
 
29.  Eligible Accounts (No. 4 - No. 28)
 
$____________
 
30.  Accounts billed in non-US currency not hedged
 
$____________
 
31.  Eligible Accounts (No. 29 – No. 30)
 
$____________
 
32.  Loan Value of Accounts (90% of No. 31)
 
$____________
 
33.  Loan Value of Accounts not hedged (75% of No. 30)
 
$____________
 
34.  Loan Value of all Accounts (No. 32 plus No. 33)
 
$____________
       
INVENTORY
     
35. Eligible Inventory Value as of _______________
 
$____________
       
INVENTORY DEDUCTIONS
     
36. Inventory located at a non-disclosed locations
 
$____________
 
37. Inventory located outside of the U.S.
 
$____________
 
38. Inventory placed or held on consignment
 
$____________
 
39. Inventory produced in violation of Fair Labor Standards Act; Hot goods
 
$____________
 
40. Inventory that does not meet 50% U.S. Content requirements
 
$____________
 
41. Demo Inventory
 
$____________
 
42. Proprietary software
 
$____________
 
43. Damaged, obsolete, returned, defective, recalled or unfit Inventory
 
$____________
 
44. Previously exported Inventory
 
$____________
 
45. Inventory that constitutes defense articles
 
$____________
 
46. Inventory related to nuclear power
 
$____________
 
47. Inventory destined for countries prohibited by EX-IM
 
$____________
 
48. Inventory that is eligible inventory under any other facility
 
$____________
 
49. Capital Goods unless in accordance with Economic Impact Approval
 
$____________
 
50. TOTAL INVENTORY DEDUCTIONS
 
$____________
 
51. Eligible Inventory (No. 35 – No. 50)
 
$____________
 
52. ELIGIBLE AMOUNT OF INVENTORY (50% of No. 51)
 
$____________
       
BALANCES
     
53.  Maximum Loan Amount
 
$1,500,000
  54.  Maximum EXIM Amount [Lesser of No. 53 or (No. 34 plus No. 52)]  
$____________
 
55.  Present balance owing on EXIM Line of Credit
 
$____________
 
56.  Advances Outstanding under Domestic Loan Agreement
 
$____________
 
57.  RESERVE POSITION [No. 54 minus No. 55 minus 56]
 
$____________

 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned represents and warrants that as of the date hereof the foregoing
is true, complete and correct, that the information reflected in this Borrowing
Base Certificate complies with the representations and warranties set forth in
the Export-Import Bank Loan and Security Agreement, between Borrower and Bank,
and the Borrower Agreement, executed by Borrower and acknowledged by Bank, each
dated August __, 2011, as may be amended from time to time, as if all
representations and warranties were made as of the date hereof, and that
Borrower is, and shall remain, in full compliance with its agreements,
covenants, and obligations under such agreements.  Such representations and
warranties include, without limitation, the following:  Borrower is using
disbursements only for the purpose of enabling Borrower to finance the cost of
manufacturing, purchasing or selling items intended for export.  Borrower is not
using disbursements for the purpose of: (a) servicing any of Borrower’s
unrelated pre-existing or future indebtedness; (b) acquiring fixed assets or
capital goods for the use of Borrower’s business; (c) acquiring, equipping, or
renting commercial space outside the United States; or (d) paying salaries of
non-U.S. citizens or non-U.S. permanent residents who are located in the offices
of the United States.  Additionally, disbursements are not being used to finance
the manufacture, purchase or sale of all of the following:  (a)  Items to be
sold to a Buyer located in a country in which the Export Import Bank of the
United States is legally prohibited from doing business; (b) that part of the
cost of the items which is not U.S. Content unless such part is not greater than
fifty percent (50%) of the cost of the items and is incorporated into the items
in the United States; (c) defense articles or defense services or items directly
or indirectly destined for use by military organizations designed primarily for
military use (regardless of the nature or actual use of the items); or (d) any
items to be used in the construction, alteration, operation or maintenance of
nuclear power, enrichment, reprocessing, research or heavy water production
facilities.


 

Sincerely,
BORROWER:


AEHR TEST SYSTEMS
 
By:_________________________________
Name:______________________________
Title: _______________________________
Date:______________________________
 
BANK USE ONLY
 
Received By:___________________________
Date:_________________
Verified By:___________________________

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
BORROWER AGREEMENT
 
[see attached]